Citation Nr: 0415415	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and acquaintance


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from December 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of February 1997 
which denied a claim for a TDIU rating.  In a June 2002 
decision, the Board denied this claim.  The veteran appealed 
the Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In August 2003, the parties (the veteran and 
the VA Secretary) filed a joint motion with the Court, 
requesting that the June 2002 Board decision be vacated and 
the case remanded; such motion was granted by a September 
2003 Court order.  


REMAND

The veteran is service-connected for traumatic arthritis of 
the lumbar spine (rated 60 percent) and residuals of an 
appendectomy (rated 0 percent).  He claims entitlement to a 
TDIU rating.  In its June 2002 decision, the Board found that 
the veteran's two service-connected disabilities with a 
combined rating of 60 percent did not entitle him to 
consideration of a TDIU rating on a schedular basis under 
38 C.F.R. § 4.16(a), because he had two service-connected 
disabilities, and, therefore, a combined rating of 70 percent 
or more was required for schedular consideration.  38 C.F.R. 
§ 4.16(a).  (The Board also found that the case was not an 
appropriate one for referral to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular TDIU rating under 38 C.F.R. § 4.16(b).)  

In the September 2003 joint motion to the Court, the parties 
stipulated that when a veteran claims that a single service-
connected disability rated at 60 percent prevents 
substantially gainful employment, he satisfies the schedular 
requirements for the application of 38 C.F.R. § 4.16(a), even 
though he may have other service-connected disabilities and 
has a combined compensation rating of 60 percent.  The 
September 2003 joint motion and Court order require the Board 
to determine whether the service-connected low back condition 
alone prevents substantially gainful employment, and to 
perform any indicated development.  Given the passage of time 
in the appellate process, additional development is 
warranted, including obtaining updated medical records and 
providing a current VA examination.

Accordingly, the Board remands the case to the RO for the 
following action:

1.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for his low back disability 
from November 1999 to the present, and the 
RO should then obtain copies of the 
related medical records.  

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the severity, and impact on 
employability, of his service-connected 
low back disability.  The doctor should 
give a medical opinion, with adequate 
rationale, as to whether the service-
connected low back disorder alone prevents 
substantially gainful employment.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for a TDIU rating.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




